The petitioner, landlord, brought this proceeding to fix the reasonable rent in accordance with the Business Rent Law. (L. 1945, ch. 314, § 4.) The petition was dismissed on the ground that *1070the tenant was occupying the premises under a lease which had not expired at the time the proceeding was begun. The landlord appeals. Order unanimously affirmed, without costs. (Roof Health Club v. Jamlee Hotel Corp., 271 App. Div. 481, affd. 296 N. Y. 883; Matter of Banner Mfg. Co. [Roadlin Realties], 273 App. Div. 975.) Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See 275 App. Div. 678.]